 1 MCGREGOR W. SCOTT
   United States Attorney
 2 STEPHANIE M. STOKMAN
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00253-DAD-BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                         AND ORDER
14   MICHELLE ZUBIA,                                    DATE: April 13, 2020
                                                        TIME: 1 p.m.
15                                Defendant.            COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for Status Conference on April 13, 2020. On March 17, 2020, the District Court

18 issued General Order 611, which suspends all jury trials in the Eastern District of California scheduled

19 to commence before May 1, 2020. This General Order was entered to address public health concerns

20 related to COVID-19.
21          Although the General Order addresses the district-wide health concern, the Supreme Court has

22 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

23 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

24 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

25 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

26 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

28 orally or in writing”).

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date
21 for the [event]. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

22 continuance must be “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

25 through defendant’s counsel of record, hereby stipulate as follows:

26          1.      By previous order, this matter was set for status on April 13, 2020.

27          2.      By this stipulation, defendant now moves to continue the status conference until July 27,

28 2020, and to exclude time between April 13, 2020, and July 27, 2020, under Local Code T4.

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        3.     The parties agree and stipulate, and request that the Court find the following:

 2               a)       The government has represented that the discovery associated with this case

 3        includes investigative reports, bodycam footage, and other video or audio files. All of this

 4        discovery has been either produced directly to counsel and/or made available for inspection and

 5        copying.

 6               b)       Counsel for defendant desires additional time to review and copy discovery, to

 7        speak with his client about possible resolutions, and to generally prepare for trial in this matter.

 8               c)       Counsel for defendant believes that failure to grant the above-requested

 9        continuance would deny him/her the reasonable time necessary for effective preparation, taking

10        into account the exercise of due diligence.

11               d)       The government does not object to the continuance.

12               e)       In addition to the public health concerns cited by General Order 611 and

13        presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

14        this case because:

15                    •   Counsel or other relevant individuals have been encouraged to telework and

16                        minimize personal contact to the greatest extent possible. It will be difficult to

17                        avoid personal contact should the hearing proceed.

18               f)       Based on the above-stated findings, the ends of justice served by continuing the

19        case as requested outweigh the interest of the public and the defendant in a trial within the

20        original date prescribed by the Speedy Trial Act.

21               g)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22        et seq., within which trial must commence, the time period of April 13, 2020 to July 27, 2020,

23        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

24        because it results from a continuance granted by the Court at defendant’s request on the basis of

25        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

26        of the public and the defendant in a speedy trial.

27               h)       The parties also agree that this continuance is necessary for several reasons,

28        including but not limited to, the need to permit time for the parties to exchange supplemental

     STIPULATION REGARDING EXCLUDABLE TIME              3
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          discovery, engage in plea negotiations, and for the defense to continue its investigation and

 2          preparation, pursuant to 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).

 3          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6          IT IS SO STIPULATED.

 7

 8
      Dated: March 18, 2020                                  MCGREGOR W. SCOTT
 9                                                           United States Attorney
10
                                                             /s/ STEPHANIE M. STOKMAN
11                                                           STEPHANIE M. STOKMAN
                                                             Assistant United States Attorney
12

13
      Dated: March 18, 2020                                  /s/ NICHOLAS REYES
14                                                           NICHOLAS REYES
15                                                           Counsel for Defendant
                                                             Michelle Zubia
16

17

18                                                   ORDER

19          IT IS SO ORDERED that the Status Conference is continued from April 13, 2020 to July 27,
20 2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18
21
     U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
22
     IT IS SO ORDERED.
23

24      Dated:    April 6, 2020                               /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
